DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 3/12/2020.
Claims 1-20 are pending.
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/12/2020, 5/1/2020, 6/11/2020, 6/30/2020, 8/25/2020, 9/1/2020, 10/29/2020, and 6/15/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is NOT directed to a process, machine, manufacture or composition of matter. The claimed “computer program product” is a non-structural per se, and the specification does not exclude the “computer program product” from being software (see paragraphs [0067-0071]). Even though claim 16 recites “a computer program product for non-contact method…, the computer program product comprising: a non-transitory computer-readable storage medium having computer-readable program code embodied in the medium, the computer-
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0012794 to Zeng et al. (hereafter, “Zeng”).
With regard to claim 1 Zeng discloses a system for non-contact imaging measurement of blood oxygen saturation and perfusion in a sample (Figure 1, paragraph [0021, 0046, 0064], the system comprising: a control unit configured to facilitate acquisition of data from a sample (controller, paragraph [0067], claim 2); a data acquisition module coupled to the control unit, the data acquisition module configured to 
With regard to claim 2 Zeng discloses a plurality of sets of light emitting diodes (LEDs) each having an associated wavelength; and a camera coupled to the plurality of sets of LEDs, wherein each set of LEDs is configured to illuminate the FOV of the sample at the associated wavelength responsive to a unique driving current from the control unit to provide an image of the FOV of the sample at the associated wavelength (Figure 3, paragraphs [0085-0087]).
With regard to claim 3 Zeng discloses wherein each of the plurality of images are acquired at the associated plurality of wavelengths using a narrow bandwidth in a range from about .2 nm to about 50nm (paragraphs [0079, 0088, 0107], claim 33).
With regard to claim 6 Zeng discloses to obtain a fused image of blood perfusion and oxygen saturation in skin tissues in a visible region and probe deeper tissue layers of lower dermis and cutaneous fat layers in near-infrared (NIR) regions using the plurality of images obtained at the corresponding plurality of wavelengths (paragraph [0090]).
With regard to claim 7 Zeng discloses wherein the system is handheld (endoscopy system 11, Figure 1).
With regard to claim 8 Zeng discloses wherein the system is configured to self-calibrate (paragraph [0096]).
With regard to claims 9 and 16, claims 9 and 16 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 9 and 16. With regard to claim 9, Zeng discloses a method comprising calculating image saturation parameters and reflectance at paragraphs [0096-0098], and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
With regard to claims 10 and 17, claims 10 and 17 are rejected same as claim 2 and the arguments similar to that presented above for claim 2 are equally applicable to claims 10 and 17, and all of the other limitations similar to claim 2 are not repeated herein, but incorporated by reference.
With regard to claims 11 and 18, claims 11 and 18 are rejected same as claim 3 and the arguments similar to that presented above for claim 3 are equally applicable to claims 11 and 18, and all of the other limitations similar to claim 3 are not repeated herein, but incorporated by reference.
With regard to claims 14 and 20, claims 14 and 20 are rejected same as claim 6 and the arguments similar to that presented above for claim 6 are equally applicable to claims 14 and 20, and all of the other limitations similar to claim 6 are not repeated herein, but incorporated by reference.
With regard to claim 15, claim 15 is rejected same as claim 8 and the arguments similar to that presented above for claim 8 are equally applicable to claim 15, and all of the other limitations similar to claim 8 are not repeated herein, but incorporated by reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0012794 to Zeng et al. (hereafter, “Zeng”) in view of CA 2658811 to Scepanovic, et al. (hereafter, “Scepanovic”).
With regard to claims 4 and 12, Zeng teaches a system of claim 1 and method of claims 9, 10, respectively. However, Zeng does not expressly teach wherein the camera comprises a charge coupled device (CCD) camera and wherein each of LEDs have an optical power of at least 500 mW per wavelength. Scepanovic teaches wherein the camera comprises a charge coupled device (CCD) camera and wherein each of LEDs have an optical power of at least 500 mW per wavelength (page 28, lines 1-25).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Zeng’s reference to have a CCD camera and a laser diode of Scepanovic’s reference. The suggestion/motivation for doing so would have been to trigger the light source to acquire spectrum by initializing CCD, and the time for acquiring depends on the power, as suggested by Scepanovic on page 28. Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Scepanovic with Zeng to obtain the invention as specified in claims 4 and 12. 

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0012794 to Zeng et al. (hereafter, “Zeng”) in view of US2017/0278238 to Noji, et al. (hereafter, “Noji”).
With regard to claims 5, 13, and 19, Zeng teaches a system of claim 1 and method of claim 9, and computer program product of claim 10, respectively. However, Zeng does not expressly teach wherein extracting blood volume and oxygen saturation data comprises extracting heart-rate based mapping of blood vessel volume changes and detecting blood oxygen saturation level. Noji teaches wherein extracting blood volume and oxygen saturation data comprises extracting heart-rate based mapping of blood vessel volume changes and detecting blood oxygen saturation level (paragraph [0128]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Zeng’s reference to have heart-rate based mapping of blood vessel volumes changes of Noji’s reference. The suggestion/motivation for doing so would have been to calculate index values representing variation in the lung, for example, and use it to acquire a reference range of the index value which corresponds to heart rate calculation, as suggested by Noji on page 8, paragraph [0128]. Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Noji with Zeng to obtain the invention as specified in claims 5, 13, and 19. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/
Primary Examiner, Art Unit 2669